Exhibit 10.6
Neurologix, Inc.
One Bridge Plaza
Fort Lee, NJ 07024
November 23, 2010
Via Facsimile and Federal Express
To: The Investors Listed on the Signature Pages
Re: Proposed Financing
Ladies and Gentlemen:
Reference is made to (i) the Stock and Warrant Subscription Agreement, dated as
of May 10, 2006, by and among Neurologix, Inc. (the “Company”), General Electric
Pension Trust (“GE”), DaimlerChrysler Corporation Master Retirement Trust, n/k/a
Chrysler Group LLC Master Retirement Trust (“Chrysler”), certain funds managed
by ProMed Asset Management LLC, Paul Scharfer, and David Musket (“Musket”), as
amended by letter agreement dated November 8, 2007 (such Stock and Warrant
Subscription Agreement, as amended, is hereafter referred to as the “Series C
Subscription Agreement”), (ii) the Stock and Warrant Subscription Agreement,
dated as of November 19, 2007, by and among the Company, GE and Corriente Master
Fund, L.P. (the “Series D Subscription Agreement”), and (iii) the Stock and
Warrant Subscription Agreement, dated as of April 28, 2008, by and among the
Company, GE and Corriente Master Fund, L.P. (the “Corriente Subscription
Agreement”). Capitalized terms used but not defined herein shall have the
meanings set forth in the Series C Subscription Agreement, the Series D
Subscription Agreement and the Corriente Subscription Agreement.
As of the date hereof, each of GE, Chrysler, ProMed Partners, LP, ProMed
Offshore Fund Ltd. and Musket constitute all of the holders of the Company’s
Series C Convertible Preferred Stock, par value $0.10 per share (each of GE,
Chrysler, ProMed Partners LP, ProMed Offshore Fund Ltd. and Musket is hereafter
referred to individually as an “Existing Series C Holder” and collectively as
the “Existing Series C Holders”).
As of the date hereof, each of GE and Corriente Master Fund, L.P. (“Corriente”)
constitute all of the holders of the Company’s Series D Convertible Preferred
Stock, par value $0.10 per share (each of GE and Corriente, in each such
entity’s respective capacity as a holder of such shares, is hereafter referred
to individually as an “Existing Series D Holder” and collectively as the
“Existing Series D Holders”).
As you know, the Company is proposing to issue senior secured promissory notes
and common stock warrants on substantially the terms set forth in the letter of
intent attached hereto as Exhibit A (the issuance of such notes and warrants on
such terms is hereafter referred to as the “Financing”). You are either
participating in, or have waived your rights to participate in, the Financing.

 

 



--------------------------------------------------------------------------------



 



One of the Financing terms provides that the investors participating in the
Financing (the “Financing Investors”) be given the right to participate in
certain future financings of the Company in an amount equal to the greater of
(i) nineteen percent (19%) of the aggregate amount of securities offered in such
financing and (ii) the amount of such offered securities not subscribed for by
the Company’s existing preemptive rights holders (such participation right is
hereafter referred to as the “Financing Right of First Refusal”).
Sections 3.1 of the Series C Subscription Agreement, the Series D Subscription
Agreement and the Corriente Subscription Agreement provide the Existing Series C
Holders and the Existing Series D Holders with participation rights in future
equity or equity-related financings of the Company (such participation rights
are hereafter referred to as the “Existing Right of First Refusal”).
In order to permit the Company to comply with the Financing Right of First
Refusal, the Company is hereby requesting your consent to the following
modifications to Section 3.1 of the Series C Subscription Agreement, the
Series D Subscription Agreement and the Corriente Subscription Agreement:
Modifications:
You hereby acknowledge and agree that any Offered Securities for which you may
subscribe, as set forth in your Notice of Acceptance, shall be reduced to the
extent necessary for the Company to comply with the Financing Right of First
Refusal; provided, that, any such reduction shall be made on a pro rata basis
among all other participating Existing Series C Holders and Existing Series D
Holders based on each such Holder’s participation amount as set forth in its
Notice of Acceptance; and provided, further, that, any such reduction shall
first be made to any Undersubscription Amounts on a pro rata basis among the
oversubscribing Existing Series C Holders and Existing Series D Holders based on
each such Holder’s Undersubscription Amount as set forth in its Notice of
Acceptance.

 

 



--------------------------------------------------------------------------------



 



Sections 6.2 of the Series C Subscription Agreement and the Series D
Subscription Agreement and Section 7.2 of the Corriente Subscription Agreement
require your consent to the modifications described in the preceding paragraph.
Your acknowledgment below indicates your consent to such modifications and your
acceptance of and agreement to the matters set forth herein. Accordingly, please
sign the copy of this letter enclosed for such purpose in the designated space
below and return it to the Company by e-mail to marcpanoff@neurologix.net, or by
facsimile to (201) 592-0366, attention: Marc Panoff, Chief Financial Officer.
This letter shall be governed by, and construed in accordance with, the internal
laws of the State of New York, without regard to the choice of law principles
thereof.
This letter may be executed in two or more counterparts, each of which shall
constitute an original, but all of which, when taken together, shall constitute
but one instrument.
Sincerely,
/s/ Marc L. Panoff
Marc L. Panoff
Chief Financial Officer

 

 



--------------------------------------------------------------------------------



 



          Consented and Accepted:    
 
        Investors:    
 
        GENERAL ELECTRIC PENSION TRUST     By: GE Asset Management Incorporated,
its Investment Manager    
 
       
By:
  /s/ B.C. Sophia Tsai    
 
 
 
Name: B.C. Sophia Tsai    
 
  Title:   Vice President and Managing Director    
 
        CHRYSLER GROUP LLC MASTER RETIREMENT TRUST By: State Street Bank and
Trust Company, as Trustee of the Chrysler Group LLC Master Retirement Trust    
 
       
By:
  /s/ Steve Sovany    
 
       
 
  Name: Steve Sovany    
 
  Title:   Vice President    
 
        PROMED PARTNERS, LP    
 
       
By:
  /s/ David Musket    
 
       
 
  Name: David Musket    
 
  Title:   GP    
 
        PROMED OFFSHORE FUND LTD.    
 
       
By:
  /s/ David Musket    
 
       
 
  Name: David Musket    
 
  Title:   Managing Member    
 
        CORRIENTE MASTER FUND, L.P.     By: Corriente Capital Management, L.P.,
its Managing General Partner     By: Corriente Advisors, LLC,
its General Partner    
 
       
By:
  /s/ James Haddaway    
 
       
 
  Name: James Haddaway    
 
  Title:   President    
 
        /s/ David Musket           David Musket    

 

 